Hall, Judge,
after stating the material parts of the deed, as above set forth, proceeded: It is true, there is no consideration expressed as between the grantor and John, yet there was one before that time expressed between the grantor and Alexander; and a consideration of natural affection, expressed to one child, will by con-' struction of law be extended to others. (7 Gwil. Bac. Abr. 97.) Therefore in this case it must be taken that John T. Grady has a life estate in the premises in question.
Per Curiam. — -Let the judgment of the Court helots be affirmed.'